   4:19-cv-02171-TMC-TER          Date Filed 10/05/20      Entry Number 80        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

 Billy D. Morrison a/k/a Billy Devar )
 Morrison, Jr.,                        )
                                       )            Civil Action No. 4:19-cv-2171-TMC
                      Plaintiff,       )
                                       )                           ORDER
 vs.                                   )
                                       )
 S.C.D.C., Dr. J. McCree, Dr. J. Pate, )
 Lee Infirmary, Nurse D. Capadonia, )
 Nurse S. Blackwell, and Julie Powell, )
 nursing supervisor,                   )
                                       )
                      Defendants.      )
 _________________________________)

       Plaintiff Billy D. Morrison, a state prisoner proceeding pro se and in forma pauperis, filed

this action pursuant to 42 U.S.C. § 1983. (ECF Nos. 2, 44). This action was originally docketed

as Case Number 4:19-cv-2053-TMC-TER; however, on August 2, 2019, the court severed the

instant matter, which was re-docketed under the case number captioned above. (ECF No. 1). In

accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter

was referred to a magistrate judge for all pretrial proceedings. On June 1, 2020, the magistrate

judge entered an order authorizing service of process on all Defendants. (ECF No. 49). On August

17, 2020, the summons as to Defendant Lee Infirmary was returned unexecuted, noting that Lee

Infirmary is “not a proper entity.” (ECF No. 59). Now before the court is the magistrate judge’s

Report and Recommendation (“Report”), recommending that the court dismiss Defendant Lee

Infirmary with prejudice. (ECF No. 72). The Report was mailed to Plaintiff at the address he

provided the court, (ECF No. 73), and has not been returned as undeliverable. Therefore, Plaintiff

is presumed to have received the Report. Plaintiff was advised of his right to file specific

objections to the Report, (ECF No. 72 at 4), but failed to do so. However, the court notes that on


                                                1
   4:19-cv-02171-TMC-TER            Date Filed 10/05/20      Entry Number 80         Page 2 of 3




September 30, 2020, Plaintiff filed a letter with the court providing corrected service addresses for

Defendants McCree and Pate and, in his attachment, Plaintiff “accept[ed] the [magistrate judge’s]

findings” and requested that Lee Infirmary be removed as a defendant. (ECF Nos. 76, 76-1).

Accordingly, court construes this letter as notice that Plaintiff does not object to the Report and as

a voluntary dismissal of Defendant Lee Infirmary. This matter is ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Mathews v. Weber,

423 U.S. 261, 270 (1976). Nevertheless, “[t]he district court is only required to review de novo

those portions of the report to which specific objections have been made, and need not conduct de

novo review ‘when a party makes general and conclusory objections that do not direct the court to

a specific error in the magistrate judge’s proposed findings and recommendations.’” Farmer v.

McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the

recommendation made by the magistrate judge or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1). However, “[i]n the absence of specific objections to the Report and Recommendation,

this Court is not required to give any explanation for adopting the recommendation.” White v.

Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug. 29, 2005) (citing

Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Thus, having reviewed the Report and without objection from Plaintiff, the court agrees

with and adopts, the magistrate judge’s findings in the Report (ECF No. 72), which are

incorporated herein by reference. As to the magistrate judge’s recommendation that Defendant

Lee Infirmary be dismissed with prejudice, the court finds that because Plaintiff has voluntarily

dismissed Defendant Lee Infirmary, (ECF No. 76-1), dismissal without prejudice is appropriate.




                                                  2
   4:19-cv-02171-TMC-TER          Date Filed 10/05/20       Entry Number 80         Page 3 of 3




Therefore, the court adopts the recommendation in the Report as modified and Defendant Lee

Infirmary is hereby DISMISSED without prejudice.

       IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
October 5, 2020

                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
